 1
                                                                      J S -6
 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   DAVID FINK,                              Case No. CV 21-02396 CAS (RAO)
12                       Petitioner,
13          v.                                JUDGMENT
14   LOS ANGELES SUPERIOR COURT,
15                       Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20   is dismissed without prejudice.
21   DATED: June 29, 2021
22
                                        CHRISTINA A. SNYDER
23                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28
